DAYTON, J.
(dissenting). Exhibit 1 for the $400 was signed “Lintner Bros., by I. Lintner,” in the presence of Adolph Lintner. True, this is denied by Adolph; but on the whole case the evidence is against him on this point. The verified answer of Adolph Lintner does not deny the partnership alleged in the complaint, but sets up that:
“If there was moneys loaned to the defendant Isaac Lintner, that said Isaac Lintner was to repay same to said plaintiff herein. That when the said defendant Adolph Lintner severed connections in business with said Isaac Lintner he was released of any indebtedness at 55 Suffolk street, with plaintiff’s knowledge and approval.”
This loan was made June 1, 1908. No claim is made that plaintiff had any knowledge, nor that notice was given, of the dissolution of the *727firm. About October, 1908, these parties separated in business. The loan originally was $421.17. Of this $21.17 was paid before October, 1908. About June 30, 1904, articles of copartnership for five years were drawn, but not signed, as Adolph Lintner was in bankruptcy and could not openly be in business. Afterwards bill heads of Lintner Bros, were used, and after this loan Adolph paid $400 to Isaac for a general release. Plaintiff is out his $400 loaned to this firm.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.